  Case: 4:21-cv-00231-SRW Doc. #: 8 Filed: 03/17/21 Page: 1 of 3 PageID #: 258




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DANIEL ELDON KENNEMORE,                          )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )          No. 4:21-cv-00231-SRW
                                                 )
DENISE HACKER,                                   )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on petitioner Daniel Eldon Kennemore’s motion for

leave to proceed in forma pauperis. (Docket No. 5). Having reviewed the motion, the Court finds

that it should be granted. Additionally, for the reasons discussed below, the Court will direct

petitioner to file a second amended petition on a Court form.

                                          Background

       Petitioner is a self-represented litigant currently committed to the Missouri Sexual

Offender Treatment Center in Farmington, Missouri. On February 23, 2021, the Court received

from him a “Petition for a Writ of Habeas Corpus,” which the Court construed as arising under 28

U.S.C. § 2254. (Docket No. 1). The petition was not on a Court-provided form, and thus lacked

necessary information regarding his challenge. Furthermore, petitioner had not paid the filing fee

or filed a motion for leave to proceed in forma pauperis.

       On February 25, 2021, the Court directed petitioner to file an amended petition on a Court

form, and to either file a motion for leave to proceed in forma pauperis, or pay the filing fee.

(Docket No. 3). The proper forms were mailed to petitioner to aid his response. He was given thirty

days in which to comply.
  Case: 4:21-cv-00231-SRW Doc. #: 8 Filed: 03/17/21 Page: 2 of 3 PageID #: 259




         On March 15, 2021, the Court received a letter from petitioner accusing the Court and the

Clerk of Court of trying to prevent him from filing a habeas corpus action. (Docket No. 4). That

same day, the Court also received petitioner’s motion for leave to proceed in forma pauperis, as

well as his amended petition. (Docket No. 5; Docket No. 7).

         The amended petition is on a Court-provided form. However, partway through the petition,

petitioner writes: “I need an attorney to finish filling this form out. I have no idea what to write.”

(Docket No. 7 at 3). Most of the balance of the petition has been left blank. Specifically, petitioner

does not provide any grounds for relief, does not make a request for relief, and has failed to sign

the petition.

                                             Discussion

         Petitioner has filed an amended petition with the Court as directed. However, because he

has not completed the form, it is deficient and subject to dismissal. In particular, petitioner has not

complied with Rule 2(c) of the Rules Governing § 2254 Cases in the United States District Courts.

This rule requires petitioner to “specify all grounds for relief available to the petitioner” and to

“state the facts supporting each ground.” See Rule 2(c) of the Rules Governing § 2254 Cases in

the United States District Courts. As noted above, petitioner has left this portion of the form

petition entirely blank.

         Furthermore, petitioner has failed to sign his petition. Rule 2(c)(5) of the Rules Governing

Section 2254 cases in the United States District Courts provides, in relevant part, that the petition

must “be signed under penalty of perjury by the petitioner or by a person authorized to sign it for

the petitioner.” As with his grounds for relief, the signature portion of the petition has been left

blank.




                                                  2
  Case: 4:21-cv-00231-SRW Doc. #: 8 Filed: 03/17/21 Page: 3 of 3 PageID #: 260




        Because petitioner is a self-represented litigant, he will be given an opportunity to file a

second amended petition. Petitioner should file the second amended petition on a Court-provided

form, which will be sent to him. He should fill out the entirety of the form to the best of his abilities.

The second amended petition must include petitioner’s grounds for relief, and it must be

signed. Petitioner will be given thirty days in which to comply. Failure to comply will result in the

dismissal of this petition without prejudice and without further notice.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk of Court shall send to petitioner a copy of the

Court’s 28 U.S.C. § 2254 form.

        IT IS FURTHER ORDERED that petitioner shall file a second amended petition on the

Court form within thirty days of the date of this order.

        IT IS FURTHER ORDERED that if petitioner fails to file a second amended petition on

the Court form within thirty days of the date of this order, this action will be dismissed without

prejudice and without further notice.

        Dated this 17th of March, 2021.



                                                         /s/ Stephen R. Welby______________
                                                         STEPHEN R. WELBY
                                                         UNITED STATES MAGISTRATE JUDGE




                                                    3
